DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/8/2022 has been entered. Claims 1-4, 6-8, 10-14, 16-22, 25 are pending in the Application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 7, 8, 17, 20, 22 recites “moving means”. The structure of the moving means disclosed in the Specification includes actuators (pg. 5, linear actuator and stepper motors (pg. 12). Thus, the limitation “moving means” will be interpreted as one of the disclosed examples or an equivalent structure.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-11, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salm US 2011/0063836 A1.

Regarding claim 1, Salm discloses “A luminaire system comprising: a support structure (70, Fig. 8); a plurality of light sources (55, Fig. 8) arranged on the support structure (seen in Fig. 8); at least a first and second optical module (lenses 5, Fig. 1), said first optical module being provided with at least one first optical element (lens body 15, Fig. 4) and said second optical module being provided with at least one second optical element (seen in Fig. 1, there are multiple lenses 5); said first and second optical module being configured for being interlocked with respect to each other in a moving direction (seen in Fig. 4); a moving means (¶ [0071] movement seen in Fig. 8) configured to move the first optical module relative to the support structure (seen in Fig. 8, movement 75) in the moving direction (since the tab 13a is inserted into slot 13c, they are interlocked in an up and down direction), such that a position of the first and second optical module with respect to the support structure is changed (seen in Fig. 8).
Regarding claim 2, Salm discloses the invention of claim 1, as cited above, and further discloses “the first optical module is an integrally formed element in which the at least one first optical element is integrally formed, and the second optical module is an integrally formed element in which the at least one second optical element is integrally formed (limitation interpreted as meaning that the optical element is integrally formed: seen in Fig. 4, the lens body 15 is one piece).  “
Regarding claim 3, Salm discloses the invention of claim 1, as cited above, and further discloses “an edge of the first optical module has a shape which is complementary to an edge of the second optical module, such that said edges can cooperate in an interlocking manner (seen in Fig. 4, tab 13a and slot 13c).”  
Regarding claim 4, Salm discloses the invention of claim 1, as cited above, and further discloses “the first and the second optical module are configured to cause an interlocking in two dimensions in a plane parallel to the support structure and/or wherein the first and the second optical module are configured to cause an interlocking in three dimensions (seen in Fig. 4, the tab and recess locking of 13a and 13c means that the interlocking occurs in three dimensions)”.

Regarding claim 10, Salm discloses the invention of claim 1, as cited above, and further discloses “the first optical module and/or the second optical module is an optical plate integrating one or more of optical elements (seen in Fig. 4, the lens is incorporated into a plate shape).”
Regarding claim 11, Salm discloses the invention of claim 10, as cited above, and further discloses “each optical element is associated with a light source of the plurality of light sources (¶ [0073] “The number of individual light sources of the array of light sources 55 can correspond to the number of individual lenses 5 of the lens system 40 or can at least be correlated to the same.”
Regarding claim 18, Salm discloses the invention of claim 1, as cited above, and further discloses “the plurality of light sources are arranged in a two dimensional array of at least two rows and at least two columns (¶ [0073] the light sources correspond to the lenses, and seen in Fig. 1, the lenses are arranged in a two dimensional array with at least two rows and columns).”  
Regarding claim 19, Salm discloses the invention of claim 1, as cited above, and further discloses “the at least one first optical element consists of at least four optical elements arranged in a two dimensional array of at least two rows and at least two columns, and/or wherein the at least one second optical element consists of at least four optical elements arranged in a two dimensional array of at least two rows and at least two columns (seen in Fig. 1, there are at least eight optical elements arranged in rows and columns).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Sanfilippo et al., US 2009/0009997 A1.
Regarding claim 6, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “the first optical module is connected to the second optical module through a dovetail connection.”  
Sanfilippo discloses a lighting array with modular units, and the modular units are interlocked with dovetails (seen in Fig. 1AB, 2AB), and alternatively tongue and groove (¶ [0026]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical modules, as taught by Salm, be interlocked using dovetail shapes, such as taught by Sanfilippo. One of ordinary skill in the art would have been motivated to use dovetail shapes for interlocking for preventing separation of the modules in a particular direction.

Claim 7-8, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Stavely, US 2012/0121244 A1.

Regarding claim 7, Salm discloses the invention of claim 1, as cited above, and further discloses “the first and the second optical module are interlocked with a frame portion (support plate 20, Fig. 1) such that said first and second optical module are interlocked with respect to each other in a moving direction through said frame portion (seen in Fig. 1).”  
	However, Salm does not explicitly disclose a moving means connected to the frame portion.
	Stavely discloses a lens plate array and a light source array, where the lens plate array is moved by a motor connected to a frame of the lens plate array (seen in Fig. 15, ¶ [0072]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a motor and movement arrangement, such as taught by Stavely, and connect it to the frame, as taught by Salm. One of ordinary skill in the art would have been motivated to connect a motor to the frame for allowing the plate to be rotated and translated (Stavely, ¶ [0072]), and thus adjusting the light output. 
	Regarding claim 8, Salm discloses the invention of claim 1, as cited above, and further discloses “the first optical module is connected to a frame portion (20, Fig. 1)”, but does not explicitly disclose “the moving means is directly connected to the first or second optical module;” and “wherein the moving means is connected to the frame portion in order to move the first and second optical module.”  
	Stavely discloses a lens plate array and a light source array, where the lens plate array is moved by a motor connected to a frame of the lens plate array (seen in Fig. 15, ¶ [0072]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a motor and movement arrangement, such as taught by Stavely, and connect it to the frame, as taught by Salm. One of ordinary skill in the art would have been motivated to connect a motor to the frame for allowing the plate to be rotated and translated (Stavely, ¶ [0072]), and thus adjusting the light output.
	Regarding claim 20, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “a driver configured to drive the plurality of light sources.” Salm is silent with regards to the electrical power source of the light sources.
	Stavely discloses a luminaire with a lens array that moves, and the luminaire and moving means are controlled by a system controller (1606, Fig. 16, ¶ [0076]) that also controls the power sent to the light sources (Claim 30).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a controller, such as taught by Stavely, to control the light sources and the moving means. One of ordinary skill in the art would have been motivated to include a controller, in order to control the power level of the LEDs or the light output distribution (Stavely, ¶ [0076]).

Regarding claim 25, Salm discloses “A luminaire system comprising: a support structure (70, Fig. 8); a plurality of light sources (55, Fig. 8) arranged on the support structure; at least a first and second optical module (lenses 5, Fig. 1), said first optical module being provided with at least one first optical element and said second optical module being provided with at least one second optical element (lens body 15, Fig. 4); said first and second optical module being configured for being interlocked with respect to each other (via tabs and slots 13a and 13c, Fig. 4) and when interlocked, said first and second optical module being configured for moving together relative to the support structure in a moving direction (seen in Fig. 8).
However, Salm does not explicitly disclose “said moving direction being in a plane parallel to the support structure.”
Stavely discloses a luminaire with a lens array that moves, where the lens array can be translated and/or rotated (¶ [0064]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the lens plate, as taught by Salm, to be able to be rotated and/or translated, such as taught by Stavely. One of ordinary skill in the art would have been motivated to allow the lens plate to be rotated and/or translated in order to modify the output of the light by changing the rotational alignment and steer the beam in a particular direction (Stavely, ¶ [0064,0065]).

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Dowling et al., US 2006/0002110 A1.
Regarding claim 12, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “the support structure comprises at least one PCB.”  Salm is silent with regards to the specifics of the LEDs and their support structure.
Dowling discloses a luminaire and LEDs disposed on circuit boards (¶ [0032]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the LEDs, as taught by Salm, be disposed on circuit boards, such as taught by Dowling. One of ordinary skill in the art would have been motivated to have the LEDs on circuit boards for reasons such as and not limited to electrically connecting the LEDS, simplifying the power connection by having a single electrical source, having the LEDs in fixed position with respect to each other.
Regarding claim 13, Salm in view of Dowling discloses the invention of claim 12, as cited above, and further discloses “the support structure comprises a plurality of PCBs which are interlocked with respect to each other (Dowling, ¶ [0040]) .”  
Regarding claim 14, Salm in view of Dowling discloses the invention of claim 12, as cited above, and further discloses “the first and the second optical module are arranged to move while staying in contact with the at least one PCB, or wherein the first and the second optical module are arranged to move while staying at a distance above the at least one PCB (seen in Salm Fig. 8).”  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Becker et al., US 2008/0273324 A1.


  Regarding claim 16, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “the at least one first optical element is different from the at least one second optical element” in the sense that the optical elements have different optical properties or are materially different.  
	Becker discloses a lens plate for an LED array, and some of the lenses are different in terms of optical properties (¶ [0017]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical elements, as taught by Salm, be lenses with different optical properties, such as taught by Becker. One of ordinary skill in the art would have been motivated to use lenses with different optical properties for imparting a different light distribution (Becker, ¶ [0017]).
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Gladden et al., US 2018/0245776 A1.
Regarding claim 17, Salm discloses the invention of claim 1, as cited above, and further discloses “at least one further optical module provided with at least one further optical element (seen in Fig. 1, plurality of lenses)”. However, Salm does not explicitly disclose “a further moving means configured to move the at least one further optical module relative to the support structure.”
Gladden discloses a focusing element array (112, Fig. 18) that is contact with multiple cams (121, 122, 123, Fig. 18) that are used to move the focusing element array.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include multiple moving means such as cams, such as taught by Gladden, to the optical modules, as taught by Salm. One of ordinary skill in the art would have been motivated to include multiple moving means for allowing for movement in different directions and providing individual control (Gladden, ¶ [0097]).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peard, US 2019/0093859 A1 in view of Sloan et al., US 2013/0188357 A1.
Regarding claim 21, Peard discloses “A luminaire system comprising: a support structure (7, Fig. 13); a plurality of light sources (8, Fig. 11A, also seen in Fig. 13) arranged on the support structure; an optical structure provided with a plurality of optical elements (4, Fig. 13) ; wherein at least one of the support structure and the optical structure is an integral plate- like structure (seen in Fig. 13, the support structure printed circuit is a integral plate-like structure).”
However, Peard does not disclose the integral plate-like structure is “comprising a plurality of plate-like elements having adjacent edges which are joined by one or more protrusions and separated by one or more recesses, said one or more protrusions and one or more recesses being configured for allowing and guiding a separating of adjacent plate-like elements.”
Sloan discloses an integrated printed circuit that has protrusions and separated by one or more recesses (seen in Fig. 15) and are configured for allowing and guiding a separating of adjacent plate-like elements (¶ [0074]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the support structure, as taught by Peard, to have perforations, such as taught by Sloan. One of ordinary skill in the art would have been motivated to include perforations so that the PCB can be separated or broken apart into different sections, allowing the lighting unit to be customizable so that they can be used in many different lighting solutions and/or settings (Sloan, ¶ [0060, 0071]).
Regarding claim 22, Peard in view of Sloan discloses the invention of claim 21, as cited above, and further discloses “a moving means (Peard, motor 18, Fig. 13; 218, Fig. 15) configured to move the optical structure relative to the support structure, such that a position of the optical structure with respect to the support structure is changed (Peard, ¶ [0083]).”


Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues on pages 9-12 of the Remarks filed 6/8/2022 that the prior art reference Salm fails to disclose the limitations of Claim 1, in particular “first and second optical module being configured for being interlocked with respect to each other in a moving direction”. In support, the Applicant argues that the direction that the lenses are moved are not the direction in which the lenses are interlocked. The Applicant alleges that in Fig. 4 of Salm, the overlapping 13a of the lens is placed into a place along the direction 75, and that the lenses 5b and 5c are not overlapping at all if the lens can be removed by pulling it back along the direction 75, and thus the lenses 5a and 5b and 5c are not interlocked with respect to each other. The Applicant suggests that the term “interlock” implies that two parts are connected so that the motion of any part is constrained by the other. The Applicant also points out that the lenses belonging to the same row are not locked with each other directly.
The Examiner respectfully disagrees. Salm, ¶ [0066] discloses “The flange or the lens edge 13 further comprises recesses 13c that are implemented such that an overlapping 13a of another lens can each be inserted into the recesses 13c of two other lenses during lens assembly, such the individual lenses overlap in a similar manner as in roofing tiles and hence can mechanically hold or stabilize each other.” As seen in Fig. 4, the protrusion 13a can be inserted into recesses 13c of other lenses. The moving direction 75 is in the up and down direction, perpendicular to the plane of the lens array, as seen in Fig. 8. Since the protrusion is inserted into a slot, an overlap is formed in the up and down direction (along with a side direction), and thus constrains the movement of the lens in the up and down direction, and can’t be removed by moving the lens in the up and down direction 75, as the protrusion is inside a recess. As best understood, the Applicant appears to switch the direction of the direction 75, as the Applicant states “the lens is placed into a place along the direction 75, and that the lenses 5b and 5c are not overlapping at all if the lens can be removed by pulling it back along the direction 75”, suggesting that the direction 75 is now within the plane of the lens array. However, Fig. 8 shows that the direction 75 is perpendicular to the lens array, which is the moving direction. 
Additionally, lenses belonging to the same row not being locked with each other directly is not applicable here, as the claim only recites two optical modules, and lens 13a is interlocked with lenses 13b and 13c, respectively. 
The Applicant’s assertion that the term “interlock” implies that the two parts are connected so that the motion of any part is constrained by the other, appears to imply that any and all motion of one part is constrained by the other. However, that is not the case in the Instant Application, where the optical modules, as seen in Fig. 1A and 1B, can be separated by moving one of the optical modules in the up and down direction, opposing the direction of how the optical modules are attached. And thus, as long as one direction is constrained, the two modules can be considered interlocked. In Salm, the protrusion and recess connection means that the lenses are constrained in an up and down direction due to the overlap, along with a in-plane direction.
Therefore, the 102(a)(1) rejection of Claim 1 in view of Salm is maintained.

Regarding claim 6, the Applicant argues that the prior art references Salm and Sanfilippo are incompatible, due to the fact that the interlocking of Sanfilippo is parallel to the lens plates. The Applicant further suggests that movement perpendicular to the plate would cause the lenses to become detached.
The Examiner respectfully disagrees. In response to applicant's argument that the use of Sanfilippo's dovetail shape would not work with Salm's arrangement of lenses and the direction of movement, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the lenses of Salm are also supported by a support plate 20, Fig. 2, so movement in the parallel plane is possible while holding the lenses. Salm also teaches “a differently formed overlapping is also possible (¶ [0066])”. Additionally, one of ordinary skill in the art would have been capable of adjusting the dovetail connection such that it would work for their arrangement of lenses.


Regarding claim 25, the Applicant argues that the prior art rejection does not disclose the recited limitations, in particular, movement “in a plane parallel to the support structure”. In support, the Applicant points to secondary reference Stavely, and alleges that the translation movement in paragraph [0064] and Fig. 12c is perpendicular to the lens plate, that the arrow in Fig. 12c shows that the translation is perpendicular. The Applicant also argues that Sanfilippo and Stavely are incompatible.
The Examiner respectfully disagrees. The arrow in Fig. 12c, 1004, is the optical axis, not a direction of movement. In Fig. 2C, it can be seen that plate 1005 moves parallel with respect to the support structure. Paragraph ¶ [0064] states that “translation and rotation of lens plate 1005”. The lenses of Salm are also interlocked in that direction because the protrusion 13a is inserted into recesses 13c.
As to the incompatibility of Sanfilippo and Stavely, it is irrelevant because it is Salm and Stavely that are combined. Additionally, the lenses of Salm are also supported by a support plate 20, Fig. 2, so movement in the parallel plane is possible while holding the lenses.


Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875